211 F.2d 784
NATIONAL LABOR RELATIONS BOARDv.HOME DAIRIES CO.
No. 14039.
United States Court of Appeals, Ninth Circuit.
April 2, 1954.

Before HEALY and ORR, Circuit Judges, and LEMMON, District Judge.
PER CURIAM.


1
This is a proceeding by the National Labor Relations Board for enforcement of an order directed against respondent.  In substance the Board, in agreement with the trial examiner, found that respondent, upon learning of organizational activity among its employees, instituted a program of interrogation, threats of reprisal, and promises or grants of benefits, designed to interfere with and restrain this activity, in violation of § 8(a)(1) of the Act , 29 U.S.C.A. § 151 et seq.  The Board further found that respondent dominated and interfered with the formation and administration of a labor organization of its employees in violation of § 8 (a)(2) and (1) of the Act.  It entered the usual cease and desist order, and as affirmative action required withdrawal of recognition from the employees' committee which it had undertaken to dominate, and to post the usual notices.


2
The finding as regards interference, restraint, and coercion of the employees is substantially supported by the evidence considered as a whole.  While evidence of the domination of the employees' committee is not particularly strong, we think there is enough to support the Board's finding and order in this respect also.


3
Accordingly, the usual decree enforcing the Board's order will be entered.